DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
	Claim 1, recites “a maximum aggregated bandwidth across all carriers of the indicated frequency range…” does not have a support in the disclosure as originally filed. 
The closest the disclosure describes such a concept is in the following two instances:
“…In this case, UE 401 may wish to indicate a request for a lower maximum bandwidth on carrier 2B. As a result, in step 413, UE 401 sends UE assistance information to gNB 402. The UE assistance information includes a request to reduce to the maximum bandwidth on carrier 2B. In step 414, in response to the request, gNB 402 sends a response back to UE 401, which reduces the maximum bandwidth of carrier 2B. In step 415, UE 401 continues operation over carriers 1A, 1B, 2A, and 2B (with reduced maximum bandwidth)…”

“FIG. 6 illustrates examples of UE capability reduction request per frequency range and component carrier using ASN.1 in accordance with one novel aspect. As depicted by 610 of FIG. 6, the Reduction Request per FR contains an index to the frequency range, a maximum number of carriers, a maximum bandwidth for DL, a maximum bandwidth for UL, a maximum MIMO Rank for DL, and a maximum MIMO Rank for UL. As depicted by 620 of FIG. 6, the Reduction Request per CC contains a maximum bandwidth for DL, a maximum bandwidth for UL, a maximum MIMO Rank for DL, and a maximum MIMO Rank for UL…”

However, this does not support the limitation which is newly added to the independent claims 1, and 11. Specifically, it does not support “maximum aggregated bandwidth across all carriers of” FR1 or FR2. It only supports a portion/carrier within one of those ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8, 10-13, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KIM et al US 2020/0351638) in view of HWANG et al (US 2021/0083730)
	Regarding claim 1, 11, KIM (KIM et al US 2020/0351638) discloses method, comprising: 
KIM: ¶97, ¶98-99, ¶101-102, ¶9,  a plurality of frequency ranges  in a wireless communication network on which the UE/terminal is operating on NR range and LTE range (a band includes a channel that a UE operates in a respective NR or LTE range)); 
detecting an overheating condition related to at least one frequency range of the plurality of frequency ranges (KIM: ¶99, ¶100, ¶141, the UE detects an overheating condition in the UE which is related to at least NR (i.e. the new radio 5G operating range); the frequency range of NR i.e. an NR channel (¶99, ¶162) ); and 
transmitting an information message to the network in response to the detected overheating condition, wherein the information message comprises a request for a capability reduction related to the at least one frequency range of the plurality of frequency ranges, wherein the request for capability reduction includes an indication of the frequency range for which the capability reduction is requested and wherein the capability reduction involves reducing a maximum bandwidth for operation on the indicated frequency range for which the capability reduction is requested, wherein the maximum bandwidth for operation on the indicated frequency range reference to a maximum aggregated bandwidth across all carriers of the indicated frequency range (KIM: ¶100-103, ¶162, ¶141, UE transmits an request message to the base station/network when it detects the overheating condition in the NR (¶162); this information message includes a request for adjustment of UE’s operating capabilities in the NR’s frequency range; this is a capability adjustment request as it requests reduction in the Maximum bandwidth for all the frequencies used by the UE in the NR’s range).
KIM remains silent regarding the indicated frequency range being non-overlapping with the other frequency range.
However, HWANG et al (US 2021/0083730) discloses the indicated frequency range being non-overlapping with the other frequency range (HWANG: ¶6, a UE is operating in the FR2 range).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of HWANG as it provides a way to operate and manage beamforming operation in order to achieve a better performance in uplink and downlink in all the carriers when the UE is fully compatible with 5G network system (¶6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HWANG in order to improve performance. 


Regarding claim 2, 12, KIM modified by HWANG discloses method of Claim 1, further comprising: receiving a reconfiguration from the network for the UE to operate with a reduced capability related to the indicated frequency for which the capability reduction is requested (KIM: Fig. 6-8, ¶125, the reconfiguration messages are exchanged which includes control signaling for the UE instructing the UE to operate with a adjusted capability related to the Cell/component carrier indicated in the request).

Regarding claim 3, 13, KIM modified by HWANG discloses method of claim 1, wherein the plurality of frequencies comprises a plurality of component carriers (CCs) (KIM: ¶98, ¶104, ¶142, component carriers being the frequencies).


Regarding claim 6, 16, KIM modified by HWANG discloses method of claim 1, wherein the plurality of frequencies comprises a plurality of frequency ranges (FRs) (KIM: ¶136, frequency bandwidth part with a range of band/frequencies).


Regarding claim 8, 18, KIM modified by HWANG discloses method of claim 1, wherein the capability reduction involves reducing a number of component carriers for operation on the indicated frequency for which the capability reduction is requested (KIM: ¶142-143, UE transmits an information message to the base station/network when it detects the overheating condition; this information message includes a request for deactivation related to at least one Cell/component carrier; this is a capability reduction request as it requests reduction in the amount of frequencies with which the UE is capable of communicating with the network).
Regarding claim 10, 20, KIM modified by HWANG discloses method of claim 1, wherein the capability reduction involves reducing a reducing a MIMO rank for operation on the indicated frequency for which the capability reduction is requested. (KIM: ¶116, UE transmits an information message to the base station/network when it detects the overheating condition; this information message includes a request for deactivation related to at least one Cell/component carrier; this is a capability adjustment request as it requests reduction in the amount of frequencies with which the UE is capable of communicating with the network; maximum quantity of MIMO layers (MIMO rank) is reduced).

Claim 4, 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (KIM et al US 2020/0351638) in view of XU et al (US 20200128479).
Regarding claim 4, 14, KIM modified by HWANG discloses method of claim 3, wherein the request includes a list of a plurality of requested reductions, wherein each of the plurality of requested reductions corresponds to each of the plurality of CCs, and wherein the indication comprises indication of the list of the plurality of requested reductions (KIM: ¶122-159, a plurality of component carriers are indicated by the UE (equivalent to a list) for which reduction/release is requested by the UE).
KIM modified by HWANG remains silent, however, XU explicitly discloses a positon in the list. However, XU discloses a position in the list (XU: ¶124, an index for the CCs that are requested to be released is included thereby indicating a positon in the list of the plurality of CCs requested to be released)
A person of ordinary skill in the art working with the invention of KIM modified by HWANG would have been motivated to use the teachings of XU as it provides a way to explicitly indicate the resource thereby minimizing any misinterpretation of the resource being problematic. Therefore, it would have been obvious to one of ordinary skill in the 
KIM modified by HWANG modified by XU’s first embodiment remains silent regarding reducing involves
However, XU’s embodiment 4 discloses reducing a MIMO rank for operation on the indicated frequency for which the capability reduction is requested (XU: ¶164,).
A person of ordinary skill in the art working with the invention of KIM modified by HWANG modified by XU’s embodiment 1 would have been motivated to use the teachings of XU’s embodiment 2 as it makes the invention compatible with MIMO techniques which is a well known and widely used technique in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by HWANG modified by XU’s embodiment 1 with teachings of XU’s embodiment 2 in order to improve compatibility of the invention. 

Claim 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by HWANG modified by XU applied to claim 4 above, further in view of ZHANG et al (US 2019/00210088).
Regarding claim 5, 15, KIM modified by HWANG modified by XU discloses method of claim 4, wherein the list of the plurality of requested reductions in the uplink (XU: ¶123-124, a plurality of requested reductions is transmitted in the uplink in form of indexes of the CCs).

However, ZHANG (ZHANG et al US 2019/0021088) discloses the list is ordered according to a configured order of operating CCs for the UE (ZHANG: ¶77, ¶79, the indication of CCs in the uplink from the UE is in form of the ordered list configured by the network).
A person of ordinary skill in the art working with the invention of KIM modified by HWANG modified by XU would have been motivated to use the teachings of ZHANG as it provides a way to keep the CC information synchronized in order to ensure correct interpretation of control information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by HWANG modified by XU with teachings of ZHANG in order to improve overall efficiency of the inventive technique.


Claim 7, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by HWANG applied to claim 6 above, further in view of ZHANG et al (US 2019/00210088).
Regarding claim 7, 17, KIM modified by HWANG discloses method of claim 6, wherein the at least one frequency of the plurality of frequencies comprises a wave frequency range (FRs) (KIM: ¶136, frequency bandwidth part with a range of band/frequencies).
ZHANG: ¶61, mmWave)
A person of ordinary skill in the art working with the invention of KIM modified by HWANG would have been motivated to use the teachings of ZHANG as it provides a way to keep the CC information synchronized in order to ensure correct interpretation of control information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by HWANG with teachings of ZHANG in order to improve overall efficiency of the inventive technique.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 10-18, and  20, have been considered but are not persuasive.
 Applicants argues,

    PNG
    media_image1.png
    799
    703
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. KIM discloses that a “maximum UE channel bandwidth” supported by the UE. That is, the entire bandwidth 
KIM recites: 
[0141] Reduced Maximum UE channel bandwidth DL/UL NR (adjust the maximum UE channel bandwidth for NR)—similar to the ‘Max size of BWP DL/UL NR’ above, this may limit the maximum bandwidth supported by the UE, which may reduce power consumption and prevent overheating.

KIM remains silent regarding the UE operating using FR2 instead of FR1.
However, newly cited reference, HWANG et al (US 2021/0083730) discloses the indicated frequency range being FR2 (HWANG: ¶6, a UE is operating in the FR2 range).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of HWANG as it provides a way to operate and manage beamforming operation in order to achieve a better performance in uplink and downlink (¶6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HWANG in order to improve performance. 
Applicants take a second position that “BWP” is a range of frequencies but not a frequency range on which the UE is configured to “operate on as a unit”. This however, is discloses by ¶141 of KIM, also, reproduced above. Further, the UE is configured to operate on the FR2 range according to the newly cited reference HWANG. 
A person of ordinary skill in the art would reasonably interpret this as the argued limitation


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461